Name: Commission Regulation (EC) No 1747/98 of 6 August 1998 correcting Regulation (EC) No 1725/98 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  EU finance;  trade
 Date Published: nan

 EN Official Journal of the European Communities 7. 8. 98L 219/6 COMMISSION REGULATION (EC) No 1747/98 of 6 August 1998 correcting Regulation (EC) No 1725/98 amending the import duties in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1249/ 96 of 28 June 1996 laying down detailed rules for the application of Regulation (EEC) No 1766/92 as regards import duties in the cereals sector (3), as last amended by Regulation (EC) No 2092/97 (4), and in particular Article 2 (1) thereof, Whereas errors have been discovered in Annex I of Commission Regulation (EC) No 1725/98 (5); whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1725/98 is hereby replaced by Annex I hereto. Article 2 This Regulation shall enter into force on 7 August 1998. It shall apply from 4 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1998. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 161, 29. 6. 1996, p. 125. (4) OJ L 292, 25. 10. 1997, p. 10. (5) OJ L 216, 4. 8. 1998, p. 4. EN Official Journal of the European Communities7. 8. 98 L 219/7 ANNEX ANNEX I Import duties for the products listed in Article 10 (2) of Regulation (EEC) No 1766/92 CN code Description Import duty by land inland waterway or sea from Mediterranean, the Black Sea or Baltic Sea ports (ECU/tonne) Import duty by air or by sea from other ports (2) (ECU/tonne) 1001 10 00 Durum wheat (1) 5,26 0,00 1001 90 91 Common wheat seed 57,08 47,08 1001 90 99 Common high quality wheat other than for sowing (3) 57,08 47,08 medium quality 77,62 67,62 low quality 98,71 88,71 1002 00 00 Rye 110,30 101,42 1003 00 10 Barley, seed 110,30 101,42 1003 00 90 Barley, other (3) 110,30 101,42 1005 10 90 Maize seed other than hybrid 110,34 100,34 1005 90 00 Maize other than seed (3) 110,34 100,34 1007 00 90 Grain sorghum other than hybrids for sowing 111,70 111,70 (1) In the case of durum wheat not meeting the minimum quality requirements referred to in Annex I to Regulation (EC) No 1249/96, the duty applicable is that fixed for low-quality common wheat. (2) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal (Article 2 (4) of Regulation (EC) No 1249/96), the importer may benefit from a reduction in the duty of: Ã¯ £ § ECU 3 per tonne, where the port of unloading is on the Mediterranean Sea, or Ã¯ £ § ECU 2 per tonne, where the port of unloading is in Ireland, the United Kingdom, Denmark, Sweden, Finland or the Atlantic Coasts of the Iberian Peninsula. (3) The importer may benefit from a flat-rate reduction of ECU 14 or 8 per tonne, where the conditions laid down in Article 2 (5) of Regulation (EC) No 1249/96 are met.'